OPINION AND ORDER
PER CURIAM.
This multidistrict litigation presently encompasses thirteen actions pending in three federal district courts.1 They all result from a mid-air collision between a small private plane and a Trans World Airlines jetliner. All twenty-six persons aboard the two planes were killed.
On February 9, 1970 an order was directed to the parties to show cause why the actions listed on Schedule A should not be transferred to a single district for coordinated or consolidated pretrial proceedings under 28 U.S.C. § 1407. Some of the parties declined to respond to the show cause order or to appear at the February 27, 1970 hearing in New York City but of those appearing, several plaintiffs and the Tann Cornpany2 opposed transfer under § 1407 While Trans World Airlines and the United States supported transfer.
None of the parties deny the existence of common questions of fact nor do any dispute the necessity for some type of coordinated or consolidated pretrial proceedings. Those opposing transfer under § 1407 assert that informal coordination of pretrial proceedings has been very satisfactory and has led to substantial discovery and resulted in many settlements. Those favoring transfer concede that cooperation between all counsel has generally been good and that pretrial proceedings have progressed rather smoothly but they urge that transfer for coordinated or consolidated pretrial proceedings under § 1407 would further promote the just and efficient conduct of these actions and would serve the parties and their witnesses by providing a single forum for the supervision and control of pretrial proceedings. Since discovery as to liability will not be completed in the immediate future we agree that transfer is appropriate at this time.
All agree that if there is to be a transfer, the Southern District of Ohio should be designated as the transferee court. We have consistently held that the district containing the situs of the crash is generally the most appropriate transferee district for litigation of this type. In re Fairland, Indiana Air Disaster Litigation, (JPML February 10, 1970) and the cases cited therein. In addition to the fact that the crash occurred in the Southern District of Ohio the vast majority of the pending actions were filed in or have been transferred to that district under 28 U.S.C. § 1404(a). *800All of these actions have been assigned to a single judge- — Chief Judge Carl A. Weinman. The transfer of the remaining actions to the Southern District of Ohio and their assignment to Chief Judge Weinman for coordinated or consolidated pretrial proceedings will insure that discovery which has already taken place will not be duplicated and that future pretrial proceedings will be conducted expeditiously and efficiently.
It is therefore ordered that the actions listed on Schedule A pending in other districts are hereby transferred to the Southern District of Ohio, Dayton Division, and with the written consent of that court which has been filed with the Clerk of the Panel, they are hereby assigned to the Honorable Carl A. Weinman for coordinated or consolidated pretrial proceedings with the related actions now pending in that court.
SCHEDULE A
Southern District of Ohio
Vera F. Downey, etc. v. Trans World Airlines, Inc., et al.
Civil Action No. 3521
Pittsburgh National Bank, etc. v. Trans World Airlines, Inc., et al.
Civil Action No. 3563
Virginia Bauer, etc. v. United States of America
Civil Action No. 3640
Dennis Charles Markley, etc. v. United States of America
Civil Action No. 3641
Ethel A. Strobel, etc. v. United States of America
Civil Action No. 3639
Sue A. Clough, etc. v. Tann Company
Civil Action No. 3656
Joan G. Schaefer, etc. v. United States of America
Civil Action No. 3670
Eliner M. Palmer, etc. v. Trans World Airlines, Inc., et al.
Civil Action No. 3777
Julia E. Wilds, etc. v. United States of America
Civil Action No. 3782
Eastern District of Michigan
Dorothy Burgstahler, etc. v. Trans World Airlines, Inc.
Civil Action No. 32039
Eliner M. Palmer, etc. v. Herman Tann d/b/a Tann Company, et al.
Civil Action No. 30816
Tann Company v. United States of America
Civil Action No. 32842
Southern District of New York
George H. Humphries, etc. v. United States of America
Civil Action No. 69 Civ 3023

. We were advised at the hearing that there are eleven related actions pending in state courts in Illinois.


. The owner of the small aircraft involved in the collision.